Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                               Nos. 04-17-00735-CR & 04-17-00736-CR

                                      Porucha Denise PHILLIPS,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                           Trial Court Nos. 2016CR9222A, 2016CR9223A
                             Honorable Laura Lee Parker, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 24, 2018

DISMISSED

           The trial court’s certifications in each of these appeals state that “this criminal case is a

plea-bargain case, and the defendant has NO right of appeal.” The clerk’s records contain written

plea bargain agreements, and the punishment assessed in each appeal did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant; Rule 25.2(a)(2)

applies. See TEX. R. APP. P. 25.2(a)(2). This court must dismiss an appeal “if a certification that

shows the defendant has the right of appeal has not been made part of the record under these rules.”

Id. R. 25.2(d); see Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
                                                                   04-17-00735-CR & 04-17-00736-CR


       On December 6, 2017, we notified Appellant that these appeals would be dismissed under

Rule 25.2(d) unless amended trial court certifications showing that Appellant has the right of

appeal in each case was made part of the appellate record by January 5, 2018. See TEX. R. APP. P.

25.2(d), 37.1; see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v.

State, 110 S.W.3d 174, 176 (Tex. App.—San Antonio 2003, no pet.). To date, Appellant has filed

no response in either appeal.

       Because Appellant did not file an amended trial court certification in either appeal showing

that Appellant has the right of appeal, Rule 25.2(d) requires this court to dismiss these appeals.

See Dears, 154 S.W.3d at 613; Daniels, 110 S.W.3d at 176. Accordingly, these appeals are

dismissed.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-